Civil action to restrain the foreclosure of a deed of trust, it being alleged by the plaintiffs and denied by the defendants that the notes, secured by said deed of trust, have been paid, or that the balance due thereon, if any, cannot be ascertained until the controversy between P. H. Williams, receiver, and Catharine W. Brown, administratrix, as to the ownership of said notes is determined, which said controversy is now pending in the Superior Court of Pasquotank County.
From a judgment dissolving the temporary restraining order issued herein, but continuing the same until the matter could be passed upon by the Supreme Court, the plaintiffs appeal, assigning error.
It appearing that a serious controversy exists between the parties, and that no harm can result from continuing the restraining order to the hearing, while a contrary ruling might work serious injury to the plaintiffs, we are of opinion that under authority of Wentz v. Land Co.,ante, 32, and cases there cited, the restraining order should have been continued to the final hearing.
Error.